                Case 6:20-cv-00251-ADA Document 87 Filed 05/10/21 Page 1 of 1

                                         United States District Court
                                          Western District of Texas
                                                   Waco
                                             Deficiency Notice


To:            Ravel, J. Stephen
From:          Court Operations Department, Western District of Texas
Date:          Monday, May 10, 2021
Re:            06:20-CV-00251-ADA / Doc # 86 / Filed On: 05/10/2021 02:23 PM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: Extension of scheduling order deadlines must be accomplished via motion to extend/order granting.
Please resubmit in Motion form.
